PER CURIAM.
Having considered the appellant’s “Motion to Remand Case to Circuit Court and Hold Appeal in Abeyance Until Circuit Court Rules on Amended Complaint,” filed on August 21, 2006, which the Court hereby treats as a response to this Court’s order of August 8, 2006, the appeal is hereby dismissed for lack of jurisdiction. The order on appeal is neither a final order nor a nonfinal order appealable pursuant to Florida Rule of Appellate Procedure 9.130. Augustin v. Blount, 573 So.2d 104 (Fla. 1st DCA 1991). Further, the proper exercise of this Court’s discretion under Florida Rule of Appellate Procedure 9.110(Z) is to dismiss this appeal at this time, without prejudice to the appellant’s right to file a timely appeal from the final order entered in this matter. Benton v. Moore, 655 So.2d 1272 (Fla. 1st DCA 1995).
ERVIN and POLSTON, JJ., concur; HAWKES, J., concurs in result only.